UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 15-1754


                            UNITED STATES OF AMERICA

                                             v.

                               KENNETH R. DOUGLAS,
                                           Appellant


                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania

                         (District Court No: 2-09-cr-00105-009)


                               ORDER SUR PETITION
                             FOR REHEARING EN BANC



Present: SMITH, Chief Judge, McKEE, AMBRO, CHAGARES, JORDAN,
HARDIMAN, GREENAWAY, JR., VANASKIE, SHWARTZ, KRAUSE, and
RESTREPO, Circuit Judges

       A majority of the active judges having voted for rehearing en banc in the above

captioned case, it is ordered that the petition for rehearing is GRANTED. The Court en

banc shall hear oral argument limited to the application of the enhancement for an abuse

of position of trust under U.S.S.G. § 3B1.3. The Clerk of this Court shall list the case for

rehearing en banc on Wednesday October 18, 2017 at a time that is convenient to the

Court. The opinion and judgment entered February 22, 2017, are hereby vacated.
                                  BY THE COURT,

                                  s/ D. Brooks Smith
                                  Chief Judge

Dated: June 2, 2017
tmm/cc: Rebecca R. Haywood Esq.
Michael L. Ivory, Esq.
Arnold P. Bernard, Jr., Esq.